      Case 2:18-cr-00112-WBS Document 51 Filed 11/10/20 Page 1 of 1


1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT
8                       EASTERN DISTRICT OF CALIFORNIA
9                                 ----oo0oo----
10

11   UNITED STATES OF AMERICA,               No. 2:18-cr-00112 WBS
12                 Plaintiff,

13        v.                                 ORDER
14   DEREK HILLGERT,

15                 Defendant.

16

17                                ----oo0oo----

18              Defendant Derek Hillgert has filed a motion in which he

19   requests that the court defer his payment of restitution until

20   after his release.    (Docket No. 50.)     The court denied a very

21   similar request on September 22, 2020.       (Docket Nos. 48, 49.)

22   Because defendant does not raise any new grounds or argument in

23   support of his second request for deferral of restitution, the

24   court DENIES the request for the reasons discussed in its

25   September 22, 2020 order.

26              IT IS SO ORDERED.

27   Dated:    November 9, 2020

28
                                         1
